Citation Nr: 0707026	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-18 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to a total disability for compensation based on 
individual unemployment.  



REPRESENTATION

Veteran represented by:	Colin M. Simpson, Attorney at 
Law



ATTORNEY FOR THE BOARD
 
J. Horrigan, Counsel 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1987 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In the substantive appeal, the veteran raised the issues of 
service connection for a disability of the cervical spine, 
bilateral thoracic outlet syndrome, fibromyalgia, Grave's 
disease, and headaches, which are referred to the RO for 
appropriate action. 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

On VA examination in October 2004, the examiner reported that 
it was not likely that the veteran would be able to sustain 
even part-time sedentary employment. 

In December 2005, the veteran submitted additional evidence 
to the Board without a waiver of the right to have the 
evidence initially considered by the RO. 

In light of the above, the case is REMANDED for the following 
action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2. Adjudicate the claim in light of the 
additional evidence.  If the veteran still 
does not meet the percentage requirements 
of 38 C.F.R. § 4.16(a), apply 38 C.F.R. 
§ 4.16(b) for consideration of an extra-
scheduar rating.  If 


the benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


